Exhibit 10.12

Executive Officer Compensation

 

Base Salary

The following table sets forth the base salary for each named executive officer
of Sanchez Midstream Partners GP LLC, the general partner of Sanchez Midstream
Partners LP (the “Partnership”).  Each person is an employee of Sanchez Oil &
Gas Corporation (“SOG”) and provides services to the Partnership, with the
amounts listed being the portion of the salary allocated to the Partnership,
effective as of January 1, 2018.

 

 

Sanchez Production Partners LP, Officer

Base Salary

Gerald F. Willinger

Chief Executive Officer

$600,000

Charles C. Ward

Chief Financial Officer & Secretary

$275,000

Patricio D. Sanchez

President & Chief Operating Officer

$400,000

 

Other Benefits

SOG does not maintain a defined benefit pension plan for its employees because
it believes that such plans primarily reward longevity rather than
performance. SOG provides a basic benefits package generally to all employees,
which includes a 401(k) plan, parking costs, and health, disability and life
insurance.  In addition, SOG, in its discretion, may permit executive officers
to utilize company-owned or chartered aircraft for personal use.  In its
discretion, SOG and/or the board of directors of the Partnership’s general
partner may award the named executive officers cash bonuses and/or equity
compensation.

 



--------------------------------------------------------------------------------